Citation Nr: 1444817	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-24 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to March 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  In May 2000, the RO issued a rating decision which denied the Veteran's original claims seeking service connection for bilateral hearing loss and for bilateral pes planus.  Although notified of this decision that same month, the Veteran did not timely file an appeal.
 
 2.  In June 2001, the RO issued a rating decision which reconsidered and denied the Veteran's claim seeking service connection for bilateral pes planus.  Although notified of this decision that same month, the Veteran did not timely file an appeal.

3.  Evidence received since the RO's May 2000 and June 2001 rating decisions is new and material, and raises a reasonable possibility of substantiating the Veteran's claims for service connection for bilateral hearing loss and for bilateral pes planus.

4.  The medical evidence of record does not show current bilateral hearing loss for VA purposes.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the RO's May 2000 rating decision, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

3.  New and material evidence has been submitted since the RO's June 2001 rating decision, and the Veteran's claim of entitlement to service connection for bilateral pes planus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The RO's October 2010 letter advised the Veteran of both the criteria to reopen his claims and the criteria for establishing his underlying claims of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The Board's decision below reopens and remands for more development the Veteran's claim seeking service connection for bilateral pes planus.  Given this favorable outcome, no conceivable prejudice to the Veteran could result in issuing this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As for the Veteran's claim seeking service connection for bilateral hearing loss, the duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran underwent a VA audiology consultation in May 2011.  The audiological findings from the May 2011 consultation revealed that the Veteran did not have current hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.   Absent a finding of a current hearing impairment, the Board concludes that no further audiological evaluation or medical opinion is required.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Moreover, there is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Law and Regulations

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim or claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, the evidence must show: (1) the existence of a present hearing disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

III.  Analysis

A.  Bilateral Hearing Loss

In its May 2000 rating decision, the RO denied the Veteran's claim seeking service connection for bilateral hearing loss.  Specifically, the RO determined that the evidence of record did not show a current hearing loss disability for VA purposes.  Although notified of this decision that same month, the Veteran did not timely file an appeal.  Furthermore, no additional pertinent evidence was received in the year following this decision.  38 C.F.R. 3.156(b).  Under these circumstances, the May 2000 rating decision is final. See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 (2013).

In November 2010, the Veteran sought to reopen the claim of entitlement to service connection for bilateral hearing loss.

The Board must review all of the evidence submitted since the last final action to determine whether the Veteran's claim for service connection should be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the RO issued its May 2000 rating decision, new and material evidence has been received supporting the Veteran's claim of service connection for bilateral hearing loss.  A March 2001 private treatment report listed a diagnosis of severe hearing loss, 70 to 80 percent, worse on the right.  Although the report does not contain specific audiological findings, the Board finds that this new evidence raises a reasonable possibility of substantiating the Veteran's hearing loss claim.  Accordingly, the Veteran's claim for service connection for bilateral hearing loss is reopened, and the Board will now consider the issue of its merits.

The Veteran contends that he has bilateral hearing loss resulting from in-service noise exposure.  His service treatment records are negative for complaints, treatment, or a diagnosis of any kind of hearing disorder.  

The Veteran's post-service treatment records indicate that he was treated for hearing loss while incarcerated at the Oklahoma Department of Corrections.  A March 2001 treatment note indicated that the Veteran "suffered from severe hearing loss, worse on [the] R[ight]."  The examiner also suggested that the Veteran had lost 70 to 80 percent of his hearing in both ears.  

In April 2011, the Veteran was seen by a VA doctor of osteopathic medicine.  The Veteran reported having some difficulty hearing.  After examining the Veteran, the doctor provided an assessment of "presbycusis" and ordered an audiology consultation.  

During his subsequent April 2011 VA audiological evaluation, the Veteran reported having been exposed to loud noises during his military service, including weapons fire, artillery fire, rifle range noise, and explosion noise.  Although an audiological evaluation was conducted, the VA examiner reported that these findings were inconsistent and unreliable.  Thus, the examiner was unable to provide a diagnosis regarding the Veteran's claimed hearing loss.  

In May 2011, a VA audiology consultation was conducted.  The audiological findings noted on the examination report did not reflect current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  In particular, the audiometric test results showed mild sensorineural hearing loss at 250 Hertz and at the 6000 to 8000 Hertz frequency range.  However, the examiner noted that the Veteran's hearing was within normal limits at the 500 to 4000 Hertz frequency range.  The examiner also noted excellent word recognition in both ears.

While the Board acknowledges the Veteran's contentions concerning his exposure to hazardous noise inservice, the results from the Veteran's audiological evaluation in May 2011 failed to show a current hearing loss disability for VA purposes.  Id.  While the Board has considered the March 2001 private treatment report from the Veteran's incarceration at the Oklahoma Department of Corrections, the report did not include any audiometric test results as required under 38 C.F.R. § 3.385.

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225 (emphasis added).  Accordingly, in the absence of competent medical evidence of a current hearing disability for VA purposes, the criteria for establishing service connection for bilateral hearing loss have not been established.  Id.; 38 C.F.R. § 3.385.

B.  Bilateral Pes Planus

In its May 2000 rating decision, the RO denied the Veteran's claim seeking service connection for bilateral pes planus.  Subsequently, the Veteran submitted VA treatment records from March 2001 to May 2001, including an April 2001 assessment of severe chronic calluses on both feet.  After considering these records, the RO issued a June 2001 rating decision which denied service connection for "bilateral flat feet" because the Veteran's foot disability was neither incurred during nor caused by his military service.  Although notified of this decision that same month, the Veteran did not timely file an appeal.  Likewise, no additional pertinent evidence was received in the year following this decision.  38 C.F.R. 3.156(b).  Under these circumstances, the June 2001 rating decision is final. See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 (2013).

In November 2010, the Veteran sought to reopen the claim of entitlement to service connection for bilateral pes planus.   

Since the June 2001 rating decision, the Veteran has submitted new evidence demonstrating that he had symptoms of bilateral pes planus inserivce.  His post-service treatment records from his period of incarceration at the Oklahoma Department of Corrections reveal that he was given special tennis shoes to wear and placed on special restrictions to alleviate his foot pain in May 2002.  Additional records submitted by the Veteran indicate that he was evaluated by a VA doctor of osteopathic medicine in April 2011.  During the examination, the Veteran reported that he had sore feet for the past 30 years.  The physician provided an assessment of chronic pes planus and a plan to request shoe inserts.  At the Veteran's subsequent orthotics consultation, a certified prosthetist/orthotist indicated that the Veteran had "[a] severe bunion and hammer toes on the left foot" and would be fitted for bilateral insoles/arch supports in the future.

This evidence is presumed credible and, when considered with the evidence of in-service treatment for severe calluses and blisters, raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, VA's duty to assist in obtaining a new VA examination to determine the relationship between the Veteran's current bilateral pes planus and his military service has been triggered, and his claim for service connection for bilateral pes planus is reopened.  See Justus, 3 Vet. App. at 513; Shade, 24 Vet. App. at 117.





ORDER

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss, is reopened, and to this extent only, the appeal is granted.

Service connection for bilateral hearing loss is denied.

New and material evidence having been submitted, the claim for service connection for bilateral pes planus, is reopened and to this extent only, the appeal is granted.


REMAND

The Veteran seeks service connection for bilateral pes planus, which he contends resulted from the foot conditions he was treated for while on active duty.  

His service medical records reveal that he was treated for multiple calluses and blisters on his left and right feet in February 1972 and April 1972.  Likewise, the Veteran's post-serivce treatment records include treatment reports from his period of incarceration at the Oklahoma Department of Corrections.  These records establish that the Veteran was given special tennis shoes to wear and placed on special restrictions to alleviate his foot pain.  Moreover, VA outpatient treatment reports from April 2001 through April 2011 demonstrate that the Veteran has a current foot disability.  Specifically, an April 2001 treatment report showed an assessment of severe calluses of the feet; an April 2011 treatment report provided an assessment of chronic pes planus and a plan to request shoe inserts; and an April 2011 orthotics consultation indicated that the Veteran had "[a] severe bunion and hammer toes on the left foot" and will be fitted for bilateral insoles/arch supports.  

Having found the existence of current bilateral pes planus, and evidence of severe bilateral calluses and blisters inservice, the Board finds it necessary to schedule the Veteran for an examination to determine whether there is an etiological relationship between the Veteran's current foot disability and the bilateral foot symptomatology that he experienced during his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is remanded for the following actions:

1.  The RO must afford the Veteran appropriate examination to determine the etiological relationship between his current foot disability and his military service.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether the Veteran's current foot disability, diagnosed as chronic bilateral pes planus, is related to the severe bilateral calluses and blisters that he was treated for while on active duty.  The claims file and all electronic records must be made available to the examiner. 
In providing an opinion, the examiner must consider the Veteran's lay statements regarding the history of in-service and post-service noise exposure, the objective medical findings in the service treatment records, the previous audiological evaluations currently of record, and any other pertinent clinical findings of record.

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.
2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim remaining on appeal must be readjudicated on the merits.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


